Evans, J.
1. Divorce: non-physical violence. The cruelty complained of does not include personal violence. The claim is that, for many years, the defendant has been guilty of a course of nagging conduct which has resulted in an irreconcilable separation of the parties, and m a serious impairment of the plaintiff’s health. The evidence on behalf of the plaintiff is, in many respects, quite indefinite. The tendency of the evidence is to disclose a certain spirit and temperament in the defendant whereby he assumed to assert his authority over his wife in rather petty ways, and in matters which ought, ordinarily, to be left to her personal taste. While the defendant denies quite generally the specific instances recited by the plaintiff in evidence, yet his own evidence discloses the capacity and temperament to do the things with which he is charged by the plaintiff. For instance, he testified as follows:
“I never denied her but one thing, so far as the living went. I never denied her but one thing in my life, to my recollection. We have often talked about that. I did deny her a hat once. I didn’t want her to get a hat, and she wanted it, and I thought it was too young for her, and I thought I knew where the other one was, and told her where it was. I thought she didn’t want it, and I was wrong — the hat was bought by. a woman twenty years older than my wife, and the other one showed up. That is the only thing in my knowledge that I didn’t give her. The woman that bought it, twenty years older. The other hat, — there were two hats, and I thought if the other hat went where I thought it did, that my wife would not enjoy her hat.”
The foregoing was not a grave matter. No charge of cruelty is based upon it and nothing is claimed for it, but *998it bears with some significance upon the other evidence in the case.
The defendant is about six years older than his wife. They were married at Albia, in 3886. They moved to Kansas, where the defendant operated a little bank and a lumber business, for a brief time. Thereafter, they moved back to Albia, where the defendant engaged for a short time in the furniture business, and thereafter in the banking business. He was instrumental in the organization of a new bank, of which he became the cashier, and so continued down to the year 1905. His father-in-law also was actively interested in the organization of this bank, and became a stockholder therein. Since 1905, the defendant has had no definite line of business. He has been occupied in miscellaneous ways. He has served as an accountant, and as an adjuster of fire losses in insurance cases, and as caretaker of property for others. He has been a man of fair business capacity, but of limited means and moderate income. Both husband and wife have been industrious and economical. Two sons, William and Bob, survive to them, their first having died in infancy. William was born in June, 1896, and Bob in January, 1901. The home in which the parties have lived for many years was given to the plaintiff by her father. It was, at the time, of moderate value, and in need of betterment. It was thereafter improved and enlarged, at a considerable expense. This expense was met principally by funds received by the plaintiff from her father. A substantial amount was also contributed by the defendant. The result of the improvement was a comfortable home. Across the street from this home was the home of plaintiff’s father. The defendant seems to have conceived that he had an unpardonable grievance against the father-in-law, which he never communicated to the father-in-law, but frequently communicated to his wife. Because of this, it was the insistence of the defend*999ant that there should he no visiting by the plaintiff or by their sons at the home of the grandfather. This insistence was frequently disobeyed, sometimes clandestinely and sometimes openly. Out of the overflow of this central pool of discord, many discordant streams flowed. The merit of defendant’s grievance against his father-in-law is not an issue before us. The defendant testified to his version thereof, nevertheless, and our attention is directed, in argument, to the fact that his testimony in that regard is uncontradicted. The father-in-law was not a witness. We have to say that we have been unable to see the slightest legal merit in such alleged grievance, nor do we see anything in the circumstances, independent of legal merit, that could reasonably excuse the attitude of the defendant. Through many years the wife has been made to feel the sting of the husband’s hostility to her father. The “Perry blood” in her veins and in the veins of her sons has been habitually characterized as “dishwater.” Many of her alleged faults have been attributed to her paternity. He has called her, not infrequently, a “wooden-headed ass.” He has interposed his authority as a husband in petty ways in opposition to her plans. Such conduct by the husband is not necessarily fatal to the wife. Neither is it beneficial to her health. Upon the record as a whole, it must be said that the defendant was guilty of cruelty which had not evén the mitigation of hastiness and heat of blood. It was cold and continuous. Indeed, the very pettiness of the subject-matter of some of the controversies only made them more intolerable. They were calculated to stir a spirit of resistance, and to disturb greatly the composure of a self-respecting wife. That the plaintiff suffered greatly. therefrom is not fairly open to doubt; and that the impairment of health is the natural sequence of such suffering is quite evident. The direct evidence at this point is somewhat indefinite, but it is well corroborated by the circumstances.
*1000The case presented lis one of fact. It would serve little useful purpose to recite herein its details.. Plaintiff and the two sons testified in support of her petition. The defendant testified in his own behalf. The situation presents a lonely picture. The defendant is a man of standing in his community. He may have been quite unconscious of his own temperamental faults in his home. He may not have fully appreciated the cruelty involved in his attitude and conduct. He appears now to be desirous of a reconciliation. There was a reconciliation once, following a previous separation. The present separation began more than three years before the beginning of this suit. During that period of time, they have not shared each other’s rooms though they lived under the same roof. The only wooing which the defendant has attempted has been by the epithets above quoted. We find in the record no effort on his part to win her affection or her forgiveness, or to draw the iron from her soul. Upon a careful consideration of the full record, we reach the conclusion that we would not be justified in interfering with the finding of the district court as to the ground of the divorce.
2. Divorce: allowance for adult children. We reach the conclusion, also, that there ought to be a modification of the decree as to alimony. The plaintiff was awarded the home, which is held in her own name, and which is worth from $3,000 to $4,000. She was also awarded all the household goods and furniture. She has also in her own name other real estate of the value of about $3,000. She has a natural expectancy of present generosity and future inheritance through her father. The decree provides that the defendant shall pay, in addition to the costs of the case, the sum of $25 a month for the support of the son Bob, until he becomes 21 years of age. The entire property left to the defendant consists of two or three equities in real estate, of a total value not exceed*1001ing $2,000. The defendant is past 60 years old; he is under some physical disability; his earning capacity is small. We are constrained to the view that the payment of $25 a month for the support of Bob should continue only until he shall arrive at the age of 18 years. This modification may well be deemed in the interest of Bob himself. We can hardly conceive of an 18-year-old boy of spirit who would be willing to continue to receive for himself the fruit of the daily labor of an aged father or mother, even though the one be under condemnation as to his domestic obligations. Bob’s needs are not wholly financial. He has the common need of all young men that he be industriously instrumental in his own support. He spent one bad night with an automobile not his own. This cost his mother $50, and became one of the contentions between husband and wife. A. day of hard work makes a good preventive to a night’s wild ride. The decree as to alimony will be modified to this extent. The plaintiff appellee will pay her own cost of printing in this court. In all other respects, the decree will be affirmed.— Modified and affirmed.
Preston, C. J., Ladd, Weaver, Gaynor, and Stevens, JJ., concur.